DETAILED ACTION
This office action is response to communications for Application No. 15/573,545 filed on 12/15/2020.
Claims 1 and 11 have been amended. 
Accordingly, claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding claims 1 and 11, “introducing a pseudo slack variable for another connection in the network into a matrix of the at least one constraint and the base equations dependent only on slack variable multipliers such that a Schur complement of the matrix of the at least one constraint and base equations dependent only on slack variable multipliers, with the pseudo slack variable introduced therein is made sparse by increasing a number of rows and columns in the Schur complement of the matrix of at least one constraint equation and base equations dependent only on slack variable multipliers with the pseudo slack variable introduced therein; solving for each respective slack variable using the Schur complement matrix; and adjusting a variable parameter of the network of wells and surface facilities using results from solving for each respective slack variable.”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        02/17/2017
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128